Citation Nr: 1720219	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for non-union of the left ankle, claimed as due to Department of Veterans Affairs (VA) care, or lack of proper care, during and following a hospitalization from October 5-6, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2010.  In June 2012, the Veteran testified before the undersigned at a Travel Board Hearing.  A transcript of this hearing is of record.  In June 2014, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In relevant part, this matter was remanded in June 2014 for a VA opinion prepared by an orthopedic surgeon.  In January 2015, an opinion from an outside contractor was obtained.  Unfortunately, review of this opinion reveals that the examiner was unable to determine the presence of additional disability.  Specifically, the examiner indicated that without in-person examination, additional disability could not be determined.  The examiner explained that radiological reports following surgery were, in and of themselves, an insufficient basis to determine additional disability.  

More importantly, the examiner appears to have depended on the radiology report, in absence of examination findings, for determining the appropriateness of VA care and in addressing the negligence question.  The response to care and negligence questions is further confounded by the examiner's suggestion that "all potential complications are more frequent in diabetics." It remains unclear as to whether the examiner is stating that the Veteran's treating physician/surgeon should have told him about the dangers of surgery with diabetes mellitus prior to operating, and the treatment of the diabetes prior or post-surgery played a role in any disability stemming from the surgery..

That said, the basic elements that must be established for entitlement to 1151 benefits are additional disability due to negligence or lack of foreseeability.  In this regard, a physician has clarified that determination of additional disability requires in-person examination.  Therefore, the Board finds that a remand is required.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all current VA and private treatment records since June 2014.

2. Thereafter, arrange for an evaluation of the Veteran's left ankle with an orthopedic surgeon (or physician with appropriate medical knowledge and expertise) to determine any residuals of his October 5-6, 2007 VA surgery.  The claims file, including remands, must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.    

After reviewing the claims folder and examining the Veteran the examiner must provide an opinion on the following:

a. Additional Disability: 

i. Identify the manifestations and extent of the additional disability that resulted from the left ankle and first MTP joint fusion surgery in October 2007 and/or associated follow-up care.  

NOTE: Although the evidence shows that there was eventually a failed fusion of the ankle, there has been no comprehensive assessment of the extent of the additional disability.  

"Additional disability" means symptoms not present prior to the October 2007 surgery, regardless of whether such symptoms were corrected by a subsequent surgery.  In determining additional disability, the examiner should review and discuss: subsequent surgery reports, the operative report, follow-up treatment reports and an October 1, 2010 post-operative report following refusion of his left ankle.

b. Causation: 

i. For any additional disability found to be present, including the failed fusion itself, is it at least as likely as not (50 percent probability or higher) that such disability was caused by the surgery or post-surgical follow-up care (or lack thereof, if applicable)?  For this question, there is no implication of VA fault. 


c. Fault: 

i. For any additional disability, address whether it is at least as likely as not that any such additional disability was caused by negligence or other instance of VA fault, ie., did VA fail to exercise the degree of care that would be expected from a reasonable health care provider?  

1. Here, the examiner should address the allegation that because of his insulin-dependent diabetes mellitus, the Veteran had a higher risk of slow healing and thus non-union, and that this risk should have been anticipated by the surgeon, and appropriate precautions or modifications to the surgery should have been taken.  

2. For example, should the bone graft apparently used in the later surgery have been used in the October 2007 surgery?  Also, was the post-operative follow-up care appropriate given his diabetes mellitus and other health conditions? 

d. Informed Consent: 

i. Was the Veteran's consent fully informed?

1. In essence, was the Veteran provided with enough information to enable his informed choice of whether to undergo the surgery?  
2. Should he have been informed of any increased risks due to his diabetes mellitus or other health conditions?

NOTE: His signed consent form is, in and of itself, not sufficient to establish informed consent.  Rather, the question is what would have been disclosed by a "reasonable health care provider" primarily responsible for the patient in a given case, which may vary depending on the unique characteristics of each patient, such as physical condition and age, and of each medical procedure.  

e. Foreseeability: 

i. This involves whether the additional disability was reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

Notwithstanding the informed consent document, based upon the specific facts and circumstances of this Veteran's case, was failed fusion a reasonably foreseeable outcome of this surgery?  

a. In answering this question, the examiner should discuss whether the Veteran's diabetes mellitus and/or other health conditions create additional risks for the fusion; i.e., did any or all such conditions render a successful outcome less likely?  

b. Was any such higher risk of failure reasonably foreseeable?

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

